DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
This communication is in response to the Applicant’s amendment and remarks filed on 10/18/2021. Claims 1-28 were pending. Claims 1 and 14 are amended. Claims 29-40 have been added. Claims 1-40 are currently pending. 


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-19 and 22-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200077116 A1) hereinafter referred to as “Lee” in view of Shi et al. (US 20060017843 A1) hereinafter “shi”, and further in view of COULOMBE et al. (US 20120281924 A1) hereinafter “Coulombe”.

Regarding claim 1 (Currently amended), Lee discloses a system comprising:
an acceleration device comprising:
input circuitry configured, for each of a first plurality of video frames to be encoded (0065-0066; Figure 2; “Video data memory 41 and reference picture memory 64), to receive an input comprising at least one raw video frame (0065; Figure 2;  raw video data from memory 41) and at least one reference frame, and to divide each of said first plurality of video frames to be encoded into a second plurality of blocks (0066; Figure 2; reference picture memory 64); and
similarity computation circuitry configured, for each one of said first plurality of video frame to be encoded (0070 and 0071; Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture no motion would be the same or very similar):
for each said block of said second plurality of blocks, to produce: 
a score of result blocks based on similarity of each said block in each frame to be encoded to every block of the reference frame (0143; Figure 10; current picture 360 of a current view (V1) and a collocated picture 362 in a reference view (V0). Current picture 360 includes a current PU 364 including four sub-Pus 366A-366D (sub-PUs 366). Respective disparity vectors 374A-374D (disparity vectors 374) identify corresponding sub-PUs 368A-368D to sub-PUs 366 in collocated picture 362); and 
a displacement vector (0070; perform a motion search relative to the full pixel positions and fractional pixel positions and output a motion vector (displacement vector) with fractional pixel),
wherein the acceleration device produces an acceleration device output comprising, for each one frame of the first plurality of video frames to be encoded, one result map for said one frame (0129-0131, 0139 and 0183; Figures 8 and 9; each block has a candidate list which is considered a map) ; and
at least one reference motion vector and associated reference frame (0065; Figure 2; “[0066] Video data memory 41 may be configured to store video data to be encoded by the components of video encoder 20. The video data stored in video data memory 41 may be obtained, for example, from video source 18. Reference picture memory 64 (sometimes called a decoded picture buffer) may be a reference picture memory that stores reference video data for use in encoding video data by video encoder 20, e.g., in intra- or inter-coding modes. Video data memory 41 and reference picture memory 64 may be formed by any of a variety of memory devices, such as dynamic random access memory (DRAM), including synchronous DRAM (SDRAM), magnetoresistive RAM (MRAM), resistive RAM (RRAM), or other types of memory devices. Video data memory 41 and reference picture memory 64 may be provided by the same memory device or separate memory devices. In various examples, video data memory 41 may be on-chip with other components of video encoder 20, or off-chip relative to those components.”), and the acceleration device comprises at least one of the following:
a result map buffer;
a reference frame buffer (0065; Figure 2; “[0066] Video data memory 41 may be configured to store video data to be encoded by the components of video encoder 20. The video data stored in video data memory 41 may be obtained, for example, from video source 18. Reference picture memory 64 (sometimes called a decoded picture buffer) may be a reference picture memory that stores reference video data for use in encoding video data by video encoder 20, e.g., in intra- or inter-coding modes. Video data memory 41 and reference picture memory 64 may be formed by any of a variety of memory devices, such as dynamic random access memory (DRAM), including synchronous DRAM (SDRAM), magnetoresistive RAM (MRAM), resistive RAM (RRAM), or other types of memory devices. Video data memory 41 and reference picture memory 64 may be provided by the same memory device or separate memory devices. In various examples, video data memory 41 may be on-chip with other components of video encoder 20, or off-chip relative to those components.”);
a target frame buffer;
a block matching engine (0225 ; “[0225] 16. When multiple spatial neighboring motion vectors are considered to derive the temporal vector, a motion vector may be chosen so that it minimizes the distortion that is calculated from the pixel domain, e.g., template matching may be used to derive the temporal vector such that the one leads to minimal matching cost is selected as the final temporal vector.”);
a score board storage unit; and
aggregation and ranking circuitry.
Lee failed to disclose the one result map for each said one frame comprising a result score board which comprises, for every block in said at least one frame at least one reference score.

Shi, in the same field of endeavor, shows the one result map for each said one frame (0135; “[0135] Performing the mode decision is a process of intelligently determining which motion vector(s) describe the true motion trajectory, and choosing a motion compensation mode from the three candidates described above. …”) which comprises, for every block in said at least one frame at least one reference score (0135 and 0114; “[0135] Performing the mode decision is a process of intelligently determining which motion vector(s) describe the true motion trajectory, and choosing a motion compensation mode from the three candidates described above. …”, “[0114] … while for normal motion compensated decoding, the bitstream carries both the motion vector information and residual information for chroma channel, even in the case when the motion vector is not very accurate, the residual information carried in the bitstream will compensate the reconstructed value to some extent. Therefore, the correctness of motion vector is more important for FRUC operation. …” wherein the motion compensation or residual is the reference score) comprising, 
at least one reference motion vector and associated reference frame (0135 and 0114; “[0135] Performing the mode decision is a process of intelligently determining which motion vector(s) describe the true motion trajectory, and choosing a motion compensation mode from the three candidates described above. …”, “[0114] … while for normal motion compensated decoding, the bitstream carries both the motion vector information and residual information for chroma channel, even in the case when the motion vector is not very accurate, the residual information carried in the bitstream will compensate the reconstructed value to some extent. Therefore, the correctness of motion vector is more important for FRUC operation. …”).
It would have been obvious to person of having ordinary skilled in the art before the effective filing date to incorporate the reference score and reference motion vector along with the reference frame of Shi in the system of Lee in order to yield predictable result of better quality encoded images.

Lee in view of Shi further failed to show the result map comprising a result score board.

Coulombe, however, in the same field of endeavor, shows the result map comprising a result score board (0028-0031, 0041-0045, 0046 and 0070-0073; and Figure 9 “[0028] In the embodiment of the invention, the first and second approximation quality metrics IQMA and IQM'A respectively are first and second approximation quality maps, and the step (d) further comprises: [0029] creating first and second contrast maps of the reference image X and of the spatially shifted version X2 respectively; [0030] performing weighted pooling of the first and second approximation quality maps using the first and second contrast maps respectively to produce an approximation quality score SA; and [0031] determining the measure of quality using the approximation quality score SA.; “[0041] In the method described above, the first and second approximation quality metrics IQMA and IQM'A respectively are first and second approximation quality maps, and the first and second edge quality metrics IQME and IQM'E respectively are first and second edge quality maps, and the step (d) further comprises: [0042] (d1) creating first and second contrast maps of the reference image X and of the spatially shifted version X2 respectively; [0043] (d2) performing weighted pooling of the first and second approximation quality maps using the first and second contrast maps respectively to produce an approximation quality score SA; [0044] (d3) performing weighted pooling of the first and second edge quality maps using the first and second contrast maps respectively to produce an edge quality score SE; and [0045] (d4) processing the approximation quality score SA and the edge quality score SE to determine the measure of quality.”; “[0046] The step of creating first and second contrast maps further comprises assigning values to pixels of the first and second approximation quality maps, and the first and second edge maps of the reference image X and the spatially shifted version X2 according to their respective importance to a human visual system.”; “[0070] The first and second approximation quality metrics IQMA and IQM'A respectively are first and second approximation quality maps, and the computer readable instructions further cause the processor to: [0071] create first and second contrast maps of the reference image X and of the spatially shifted version X2 respectively; [0072] perform weighted pooling of the first and second approximation quality maps using the first and second contrast maps respectively to produce an approximation quality score SA; and [0073] determine the measure of quality using the approximation quality score SA.”).



The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Examiner is not proposing a bodily incorporation of Lee prior art and Shi prior art, rather the Examiner is combining the methodology of Shi prior art to the teaching of Lee prior art.


Regarding claim 2 (original), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 1 and wherein said at least one raw video frame and said at least one reference frame are identical (0143; FIG. 10).  
Regarding claim 3 (original), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 1 and wherein the score of result blocks comprises a ranked list (0070, 0090 and 0095; L0 and L1).  


Regarding claim 4 (original), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 1 and wherein the result blocks are of fixed size (0049 - 0053).  


Regarding claim 5 (original), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 1 and wherein the result blocks are of variable size (0049 - 0053).   


Regarding claim 6 (original), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 1 and comprising weighting circuitry configured to weight at least some of the second plurality of blocks (0216 and 0260).  


Regarding claim 9 (previously presented), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 1 and also comprising a second component distinct from the acceleration device, and wherein said second component receives, for each said one frame, said one result map [[an]] output from the acceleration device and produces, based at least in part on said one result map output received from the acceleration device, a second component output in accordance with a coding standard (0043 and 0046; please also see, (0129-0131, 0139 and 0183; Figures 8 and 9).  


Regarding claims 10 and 11 (original), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 1 and comprising a second component, and wherein said second component receives an output from the acceleration device and produces, based at least in part on said output received from the acceleration device, a second component output in accordance with a coding standard (0043; 0046).  


Regarding claim 12 (original), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 9 and wherein the second component includes an aggregation component configured to aggregate a plurality of adjacent blocks having equal displacement vectors into a larger block (0067; Figure 2 slice aggregates MBs).  
Regarding claim 13 (original), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 12 and wherein the larger block has a displacement vector equal to a displacement vector of each of the plurality of blocks having equal displacement vectors, and the larger block has a score equal to a sum of scores of the plurality of blocks having equal displacement vectors (0045, 0054 and 0070; figure 13).  


Regarding claim 14 (Currently Amended), Method claim 14 is drawn to the method of using the corresponding system claimed in claim 1. Therefore, method claim 14 corresponds to system claim 1 and is rejected for same reasons of obviousness as used above.

Regarding claim 15 (previously presented), Method claim 15 is drawn to the method of using the corresponding system claimed in claim 2. Therefore, method claim 15 corresponds to system claim 2 and is rejected for same reasons of obviousness as used above.

Regarding claim 16-19 (Original), Method claims 16-19 are drawn to the method of using the corresponding system claimed in claims 3-6. Therefore, method claims 16-19 correspond to system claims 3-6 and are rejected for same reasons of obviousness as used above.

Regarding claim 22 (previously presented), Method claim 22 is drawn to the method of using the corresponding system claimed in claim 9. Therefore, method claim 22 corresponds to system claim 9 and is rejected for same reasons of obviousness as used above.

Regarding claims 23-26 (Original), Method claims 23-26 are drawn to the method of using the corresponding system claimed in claims 10-13. Therefore, method claims 23-26 correspond to system claims 10-13 and are rejected for same reasons of obviousness as used above.

Regarding claim 27 (previously presented), Claim 27 has limitations similar to those treated in the rejections above more specifically in the rejections to claims 1 and 9 shown above, and have been rejected for the same reasons of obviousness as used above.

Regarding claim 28 (previously presented), Method claim 28 is drawn to the method of using the corresponding system claimed in claim 27. Therefore, method claim 28 corresponds to system claim 27 and is rejected for same reasons of obviousness as used above.

Regarding claim 29 (new), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 1 and wherein the result map buffer stores a prediction and aggregation (P&A) 0139, 0143 and 0144; Figures 9-11; “[0139] FIG. 9 illustrates an example prediction structure for 3D-HEVC. 3D-HEVC is a 3D video extension of HEVC under development by JCT-3V. Certain techniques related to the techniques of this disclosure are described with respect to FIGS. 9 and 10 below. FIG. 9 shows a multiview prediction structure for a three-view case. V3 denotes the base view and a picture in a non-base view (V1 or V5) can be predicted from pictures in a dependent (base) view of the same time instance. Inter-view sample prediction (from reconstructed samples) is supported in multi-view HEVC (MV-HEVC), a typical prediction structure of which is shown in FIG. 10.”, “[0144] When such a mode is enabled, current PU 364 may correspond to a reference area (with the same size as current PU identified by the disparity vector) in the reference view and the reference area may have richer motion information (e.g., many different associated motion vector) than needed for generation one set of motion information for a PU. Therefore, a sub-PU level inter-view motion prediction (SPIVMP) method may be used, as shown in FIG. 10. This mode may also be signaled as a special merge candidate. Each of the sub-PUs contains a full set of motion information. Therefore, a PU may contain multiple sets of motion information.”).


Regarding claim 30 (new), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 1 and wherein the reference frame buffer stores at least a portion of said at least one reference frame (0065; Figure 2; “[0066] Video data memory 41 may be configured to store video data to be encoded by the components of video encoder 20. The video data stored in video data memory 41 may be obtained, for example, from video source 18. Reference picture memory 64 (sometimes called a decoded picture buffer) may be a reference picture memory that stores reference video data for use in encoding video data by video encoder 20, e.g., in intra- or inter-coding modes. Video data memory 41 and reference picture memory 64 may be formed by any of a variety of memory devices, such as dynamic random access memory (DRAM), including synchronous DRAM (SDRAM), magnetoresistive RAM (MRAM), resistive RAM (RRAM), or other types of memory devices. Video data memory 41 and reference picture memory 64 may be provided by the same memory device or separate memory devices. In various examples, video data memory 41 may be on-chip with other components of video encoder 20, or off-chip relative to those components.”).


Regarding claim 31 (new), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 1 and wherein the target frame buffer stores at least a portion of a target frame (0253;“[0253] As for the second step, video encoder 20 and/or video decoder 30 may select the target reference picture according to a certain rule based on the motion information (e.g., reference pictures) of available spatial neighboring blocks. One example of such a rule is the majority rule, i.e. selecting the reference picture shared by majority of the blocks. In this case, there is no signaling needed for the target reference picture from the encoder to decoder because the same information can also be inferred at decoder side using the same rule. Alternatively, such a reference picture may also be specified explicitly in slice header, or signaled in some other methods to decoder. The target reference picture is determined as the first reference picture (refidx=0) of each reference list.”).
Regarding claim 32 (new), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Lee further shows the system according to claim 1 and wherein the block matching engine: 
receives a current block from target frame buffer and blocks from the reference frame buffer (0143, 0225; 0227 and 0247; Figure 10); 
determines the reference score for the current block (0143; Figure 10; “[0143] current picture 360 of a current view (V1) and a collocated picture 362 in a reference view (V0). Current picture 360 includes a current PU 364 including four sub-Pus 366A-366D (sub-PUs 366). Respective disparity vectors 374A-374D (disparity vectors 374) identify corresponding sub-PUs 368A-368D to sub-PUs 366 in collocated picture 362”); and 
writes the reference score for the current block to the score board storage unit (0225; 0227 and 0247; Figure 10; “[0225] 16. When multiple spatial neighboring motion vectors are considered to derive the temporal vector, a motion vector may be chosen so that it minimizes the distortion that is calculated from the pixel domain, e.g., template matching may be used to derive the temporal vector such that the one leads to minimal matching cost is selected as the final temporal vector.”, “[0227] a. Alternatively, when motion vector in the corresponding block is unavailable for list X but available for list 1−X (denoted 1−by Y and denote the motion vector to be MVY), the motion vector is still considered as available for list X (by scaling the MVY towards the target reference picture in list X)”, and “[0247] Video encoder 20 and/or video decoder 30 may then derive motion information for a given sub-PU. As part of this process, video encoder 20 and/or video decoder 30 may perform target reference picture determination and motion vector scaling. For neighboring blocks, motion vector scaling may be applied to the motion vector associated with the neighboring block based on each reference picture list in order to map all the neighboring blocks' motion vectors to a same reference picture in each list. There may be two steps in the example: first, determine a source motion vector which we use for scaling; second, determine a target reference picture where the source motion vector is projected to.”).


Regarding claim 33 (new), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1. Coulombe further shows the system according to claim 1 and wherein the aggregation and ranking circuitry determines best results from the result score board (0028 - 0031, 0041 - 0045, 0046 and 0070 - 0073; and Figure 9 “[0028] In the embodiment of the invention, the first and second approximation quality metrics IQMA and IQM'A respectively are first and second approximation quality maps, and the step (d) further comprises: [0029] creating first and second contrast maps of the reference image X and of the spatially shifted version X2 respectively; [0030] performing weighted pooling of the first and second approximation quality maps using the first and second contrast maps respectively to produce an approximation quality score SA; and [0031] determining the measure of quality using the approximation quality score SA.; “[0041] In the method described above, the first and second approximation quality metrics IQMA and IQM'A respectively are first and second approximation quality maps, and the first and second edge quality metrics IQME and IQM'E respectively are first and second edge quality maps, and the step (d) further comprises: [0042] (d1) creating first and second contrast maps of the reference image X and of the spatially shifted version X2 respectively; [0043] (d2) performing weighted pooling of the first and second approximation quality maps using the first and second contrast maps respectively to produce an approximation quality score SA; [0044] (d3) performing weighted pooling of the first and second edge quality maps using the first and second contrast maps respectively to produce an edge quality score SE; and [0045] (d4) processing the approximation quality score SA and the edge quality score SE to determine the measure of quality.”; “[0046] The step of creating first and second contrast maps further comprises assigning values to pixels of the first and second approximation quality maps, and the first and second edge maps of the reference image X and the spatially shifted version X2 according to their respective importance to a human visual system.”; “[0070] The first and second approximation quality metrics IQMA and IQM'A respectively are first and second approximation quality maps, and the computer readable instructions further cause the processor to: [0071] create first and second contrast maps of the reference image X and of the spatially shifted version X2 respectively; [0072] perform weighted pooling of the first and second approximation quality maps using the first and second contrast maps respectively to produce an approximation quality score SA; and [0073] determine the measure of quality using the approximation quality score SA.”).

The motivation used for the rejection of claim 1 to combine the Lee reference with Shi reference and further with Coulombe reference still applies to the rejections of claim 33.



Regarding claim 34 (new), Lee in view of Shi and further in view of Coulombe shows the system according to claim 33. Coulombe further shows the system according to claim 33 and wherein the aggregation and raking circuitry determines large blocks by aggregation (0244, 0270 and 0275).
The motivation used for the rejection of claim 1 to combine the Lee reference with Shi reference and further with Coulombe reference still applies to the rejections of claim 34.


Regarding claims 35-40 (new), Method claims 35-40 are drawn to the method of using the corresponding system claimed in claims 29-34. Therefore, method claims 35-40 correspond to system claims 29-34 and are rejected for same reasons of obviousness as used above.





Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shi and further in view of Coulombe as applied to claims 1 and 14 above, and further in view of HINZ et al. (US 20190058882 A1) hereinafter referred to as “Hinz”.

Regarding claim 8 (Original), Lee in view of Shi and further in view of Coulombe shows the system according to claim 1, but failed to teach the system comprising upsampling circuitry configured to upsample at least some of said second plurality of blocks, and wherein the score of results blocks is based on similarity of each said block to at least one upsampled block.  
However, in the same field of endeavor, Hinz shows the system comprising upsampling circuitry (0052-0054 and 0197-0203; Figures 25-28).
It would have been obvious to person of having ordinary skilled in the art before the effective filing date to incorporate the upsampling filter of Hinz in the system of Lee in view of Shi and further in view of Coulombe in order to yield predictable result of better encoded video of variable resolutions.


Regarding claim 21 (Original), Method claim 21 is drawn to the method of using the corresponding system claimed in claim 8. Therefore method claim 21 corresponds to system claim 8 is rejected for same reasons of obviousness as used above.


Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. Applicant simply argued, “Applicant has studied the references used in the 35 USC 103 claim rejection and finds that structure such as that recited in the indicated recitation of the amended claims 1 and 14 is neither described nor suggested in those references, taken individually or in combination.” Examiner respectfully disagrees. A detailed analysis on how the cited references discloses or suggests the amended claims 1 and 14 is given in the rejection above.  
For convenience the rejection to the amended limitation of claims 1 and 14 are regenerated below:
Lee discloses …. the acceleration device comprises at least one of the following:
a result map buffer;
a reference frame buffer (0065; Figure 2; “[0066] Video data memory 41 may be configured to store video data to be encoded by the components of video encoder 20. The video data stored in video data memory 41 may be obtained, for example, from video source 18. Reference picture memory 64 (sometimes called a decoded picture buffer) may be a reference picture memory that stores reference video data for use in encoding video data by video encoder 20, e.g., in intra- or inter-coding modes. Video data memory 41 and reference picture memory 64 may be formed by any of a variety of memory devices, such as dynamic random access memory (DRAM), including synchronous DRAM (SDRAM), magnetoresistive RAM (MRAM), resistive RAM (RRAM), or other types of memory devices. Video data memory 41 and reference picture memory 64 may be provided by the same memory device or separate memory devices. In various examples, video data memory 41 may be on-chip with other components of video encoder 20, or off-chip relative to those components.”);
a target frame buffer;
a block matching engine (0225 ; “[0225] 16. When multiple spatial neighboring motion vectors are considered to derive the temporal vector, a motion vector may be chosen so that it minimizes the distortion that is calculated from the pixel domain, e.g., template matching may be used to derive the temporal vector such that the one leads to minimal matching cost is selected as the final temporal vector.”);
a score board storage unit; and
aggregation and ranking circuitry.

Applicant has no further argument to the rejections of the dependent claims. Therefore, Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grange et al. (US 20190327484 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482